Exhibit 21 SUBSIDIARIES OF EAGLE BULK SHIPPING INC. The following is a list of subsidiaries of Eagle Bulk Shipping Inc. as of the date of the registration statement of which it forms an exhibit. Entity Jurisdiction of Incorporation or Formation Agali Shipping S.A. Marshall Islands Anemi Maritime Services S.A. Liberia Avlona Shipping S.A. Marshall Islands Besra Shipping LLC Marshall Islands Cardinal Shipping LLC Marshall Islands Cernicalo Shipping LLC Marshall Islands Condor Shipping LLC Marshall Islands Crested Eagle Shipping LLC Marshall Islands Crowned Eagle Shipping LLC Marshall Islands Delfini Shipping S.A. Marshall Islands Drosato Shipping S.A. Marshall Islands Eagle Bulk (Delaware) LLC Delaware Eagle Shipping International (USA) LLC Marshall Islands Falcon Shipping LLC Marshall Islands Fountana Shipping S.A. Marshall Islands Fulmar Shipping LLC Marshall Islands Golden Eagle Shipping LLC Marshall Islands Goldeneye Shipping LLC Marshall Islands Goshawk Shipping LLC Marshall Islands Griffon Shipping LLC Marshall Islands Harrier Shipping LLC Marshall Islands Hawk Shipping LLC Marshall Islands Heron Shipping LLC Marshall Islands Imperial Eagle Shipping LLC Marshall Islands Jaeger Shipping LLC Marshall Islands Kampia Shipping S.A. Marshall Islands Kestrel Shipping LLC Marshall Islands Kite Shipping LLC Marshall Islands Kittiwake Shipping LLC Marshall Islands Kofina Shipping S.A. Marshall Islands Marmaro Shipping S.A. Marshall Islands Merlin Shipping LLC Marshall Islands Mesta Shipping S.A. Marshall Islands Mylos Shipping S.A. Marshall Islands Nagos Shipping S.A. Marshall Islands Nenita Shipping S.A. Marshall Islands Olympi Shipping S.A. Marshall Islands Oriole Shipping LLC Marshall Islands Osprey Shipping LLC Marshall Islands Pelineo Shipping S.A. Marshall Islands Peregrine Shipping LLC Marshall Islands Petrel Shipping LLC Marshall Islands Puffin Shipping LLC Marshall Islands Pyrgi Shipping S.A. Marshall Islands Rahi Shipping S.A. Marshall Islands Raptor Shipping LLC Marshall Islands Redwing Shipping LLC Marshall Islands Roadrunner Shipping LLC Marshall Islands Robin Shipping LLC Marshall Islands Saker Shipping LLC Marshall Islands Sandpiper Shipping LLC Marshall Islands Shrike Shipping LLC Marshall Islands Sirikari Shipping S.A. Marshall Islands Skua Shipping LLC Marshall Islands Snipe Shipping LLC Marshall Islands Sparrow Shipping LLC Marshall Islands Sparrowhawk Shipping LLC Marshall Islands Spilia Shipping S.A. Marshall Islands Stellar Eagle Shipping LLC Marshall Islands Swift Shipping LLC Marshall Islands Tern Shipping LLC Marshall Islands Woodstar Shipping LLC Marshall Islands Wren Shipping LLC Marshall Islands SK 25083 0001
